TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2020



                                     NO. 03-18-00578-CR


                               Krystal Nicole Lerma, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    AFFIRMED ON MOTION FOR REHEARING-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. The Court’s

opinion and judgment dated August 14, 2019, are withdrawn. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the judgment.

Therefore, the Court affirms the trial court’s judgment of conviction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.